Citation Nr: 0823639	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-13 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
paranoid schizophrenia, currently rated as 70 percent 
disabling from August 1, 2000 to September 24, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The veteran had active service from October 1995 to June 
1996.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in March 2005 
and February 2007.  This matter was originally on appeal from 
an April 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2002, the RO increased the disability rating assigned 
for the veteran's schizophrenia from 50 percent to 70 percent 
from August 1, 2000.  

In September 2006, the RO increased the disability rating 
from 70 percent to 100 percent effective September 25, 2005.  


FINDING OF FACT

The evidence of record shows that the disability picture 
associated with the veteran's service-connected schizophrenia 
more closely approximates total occupational and social 
impairment for the time relevant to the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's service-connected paranoid schizophrenia have been 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9203 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal with 
respect to the veteran's increased rating claim for paranoid 
schizophrenia, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect with respect to the element of effective date 
will be addressed by the AOJ when effectuating the award of 
benefits.   

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
    
The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  



Analysis 

The Board notes that the veteran's service-connected paranoid 
schizophrenia disorder is presently assigned a 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9203 (2007).  
The veteran seeks a higher disability rating for his service-
connected psychiatric disability.   

As a preliminary matter, the Board notes that the veteran is 
currently clinically diagnosed with multiple non-service 
connected psychiatric disorders such as alcohol dependence 
and polysubstance dependence in addition to service-connected 
schizophrenia on Axis I during the time relevant to the 
current appeal period; however, a review of the medical 
evidence reveals that mental health examiners have not always 
clearly differentiated between symptomatology attributable to 
the veteran's service-connected schizophrenia and his other 
nonservice-connected psychiatric disorders.  To the extent 
that a differentiation between disorders is not clearly 
shown, the Board will consider all psychiatric symptomatology 
demonstrated by the veteran as attributable to his service-
connected schizophrenia when evaluating whether the veteran 
is entitled to an increased rating for the appeal period.  
Mittleider v. West, 11 Vet. App. 181 (1998).

In order for the veteran to receive the next higher rating of 
100 percent rating under the General Rating Formula for 
Mental Disorders, the evidence must show that his psychiatric 
disability more closely approximates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).

At the February 2001 VA mental disorders examination, the 
veteran told the examiner that he had not worked for three 
years.  The veteran reported that he frequently heard voices 
and, periodically, experienced hallucinations.  He also 
reported that he lived with his girlfriend, had no social 
friends, had difficulty getting along with his father and 
stepmother, and had had no contact with his brother since the 
summer.  Based on his review of the claims folder and 
examination of the veteran, the examiner concluded that the 
veteran's psychiatric status was "marginal" and assigned a 
GAF score of 45, which reflects serious symptoms and 
impairment in social and occupational functioning.  

At the July 2002 VA mental disorders examination, the veteran 
told the examiner that he saw and heard "things" about 
three days a week and that such symptoms had been fairly 
consistent since the last VA examination in February 2001.  
The veteran again reported that he had last worked three to 
four years ago and described difficulties in the relationship 
with his girlfriend.  He further reported that he had not had 
contact with his mother in many years and had not had contact 
with his father in three to four years.  The examiner noted 
that the veteran had had an unstable living arrangement over 
the past 18 months and had a long history of psychotic 
symptoms.  The examiner concluded that the veteran's 
psychiatric status remained "extremely marginal" and that 
his psychotic symptoms and overall mental status prevented 
him from thinking clearly and following through with plans.  
The examiner again assigned a GAF score of 45, which 
indicates continued serious symptoms and impairment in social 
and occupational functioning.         

Although Board acknowledges that the veteran does not 
demonstrate all of the symptomatology associated with a 100 
percent disability rating for his psychiatric disability, the 
VA medical examination reports reveal that the veteran has 
frequent delusions or hallucinations associated with his 
service-connected psychiatric disability.  The veteran also 
demonstrates severe social impairment as his relationships 
with family members and his girlfriend are either strained or 
characterized by little to no contact and he has virtually no 
friends.  The veteran further shows severe occupational 
impairment as the veteran has not worked at any time during 
the time relevant to the appeal period and has experienced 
severe psychiatric symptoms during such time.  The VA 
treatment records relevant to the appeal period reveal an 
overall disability picture that is essentially consistent 
with the findings noted in the VA mental disorders 
examination reports.

After consideration of the foregoing to include the fact that 
it has been determined that the veteran is not competent for 
VA purposes, the Board concludes that the veteran's service-
connected psychiatric disability more closely approximates 
total occupational and social impairment and the assignment 
of a 100 percent disability rating is warranted.  The 
veteran's appeal is granted.    


ORDER

Entitlement to an evaluation of 100 percent for service-
connected paranoid schizophrenia from August 1, 2000 to 
September 24, 2005, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


